Citation Nr: 0405310	
Decision Date: 02/26/04    Archive Date: 03/05/04	

DOCKET NO.  99-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the regular 
aid and attendance of another person or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in San Juan, Puerto Rico, which denied entitlement to 
special monthly pension.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has been 
notified of the evidence necessary to substantiate the claim.

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and his immediate 
premises.

4.  The evidence does not show that the veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; is a patient in a nursing home; 
is bedridden; or that he is unable to care for his daily 
personal needs without assistance from others; or is unable 
to protect himself from the hazards and dangers of daily 
living.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound and/or by reason of being in need 
of aid and attendance are not met.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded claim requirement and modified the 
Secretary's duties to notify and assist claimants in 
development of their claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met when the appellant was fully notified and made aware 
of the type of evidence required to substantiate the claim 
and that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
application for benefits in this case.  See 38 U.S.C.A. 
§ 5102.  

The appellant has been advised of the evidence necessary to 
substantiate the claim by means of the April 1999 rating 
decision, the August 1999 statement of the case, and a May 
2002 letter informing him of his rights in the VA claims 
process, and informing him of what evidence he needed to show 
entitlement to the benefit sought.  In that letter, he was 
also informed that medical evidence had been requested from 
several different physicians whom the veteran had named.  The 
veteran was also provided with a June 2003 communication from 
the RO, which again informed him of the evidence he needed to 
support his claim.  The Board therefore finds that VA has met 
its obligations to notify the appellant of the evidence 
needed to substantiate the claim and of what evidence the 
appellant is responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that the statutory and 
regulatory requirements with regard to notice and development 
of a claim have been satisfied.  VA has obtained all evidence 
that the appellant has indicated is pertinent to the claim 
and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.  

The Board notes that the veteran is currently in receipt of a 
permanent and total disability rating for pension purposes.  
He claims that he should be paid special monthly pension by 
reason of being housebound or by reason of the need for aid 
and attendance of another person.

Aid and Attendance.

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he:  (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  Additionally, the evidence does 
not show that the veteran is a patient in a nursing home.  
Therefore, the Board will consider whether a factual need for 
aid and attendance is established pursuant to 38 C.F.R. 
§ 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances, which by 
reason of the particular disability, cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and so forth); inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The medical evidence of record includes the report of an aid 
and attendance or housebound examination accorded the veteran 
by VA in June 2002.  It was noted the veteran required 
company to report to the examination, but was able to do so.  
He came in a private car accompanied by his wife.  It was 
noted that he was not hospitalized.  It was also indicated he 
was not permanently bedridden and was not wheelchair ridden.  
There was a history of retinal detachment in the left eye 
corrected surgically with laser treatment.  Refraction error 
was corrected to his eyeglasses.  He was described as capable 
of attending to all his basic daily needs.  

It was indicated that he was able to read the newspaper, 
clean his garden, watch television, listen to the radio, and 
go to the supermarket and other nearby stores.  As for 
general appearance, he was described as alert, oriented, and 
coherent.  Posture was erect and nutrition was described as 
satisfactory.  He exhibited a normal gait.  Blood pressure 
was 140/80.  There was degenerative joint disease of the 
upper extremity joints with satisfactory musculoskeletal 
function.  Likewise, the lower extremities exhibited 
degenerative joint disease with satisfactory musculoskeletal 
function.  There was no limitation of motion of the joints 
and no evidence of weakness.  Coordination was satisfactory 
and there was no indication of muscle atrophy.  The veteran 
showed normal balance and propulsion.

It was stated the veteran was able to walk without the 
assistance of another person.  He did not use any mechanical 
aid or device.  The diagnoses were:  High blood pressure, 
controlled; status post left retinal detachment surgically 
and laser treated; degenerative joint disease; thoracic 
spondylosis; status post bilateral inguinal herniorrhaphy; 
status post gastric ulcers.  

The veteran was also accorded an eye examination by VA in 
June 2002.  It was noted he was being followed by a private 
ophthalmologist for bilateral senile cataracts.  Visual 
acuity in the right eye was 20/40 for distant vision and 
20/60 for near vision, both corrected.  Left eye vision 
corrected was 20/40 for distant vision and 20/20 for near 
vision.  There was no diplopia and no visual field deficit 
indicated.  The diagnoses were:  Bilateral senile cataracts, 
more significant in the right; previous old episode of branch 
retinal vein occlusion with residual macular edema in the 
right eye; old retinal detachment in the left eye, with 
notation that the retina was currently attached and notation 
that the veteran had good vision; refraction error.

The veteran was also accorded a psychiatric examination by VA 
in June 2002.  The veteran stated that he had been treated by 
a private psychiatrist for three years because of a 
depressive episode.  He gave no history of psychiatric 
hospitalization and no history of alcohol or drug abuse.  He 
had not been in psychiatric treatment for the past three 
years.  He was currently taking .5 milligrams of Ativan twice 
daily for anxiety on an as-needed basis.  This had been 
prescribed by a general practitioner.  He lived with his wife 
and he stated that he had been married for 36 years.  

The veteran indicated that in the past year he had been 
feeling occasional sadness, irritability, loss of energy, 
loss of appetite, anxiety, and tension.  Most of the time, 
the symptoms were described as related to situations of 
stress in his environment and more lately because his wife 
was suffering from heart disease. 

Mental status examination was essentially unremarkable, 
except for notation of depressed mood.  The Axis I diagnosis 
was dysthymic disorder.  There was no Axis II diagnosis.  He 
was given a global assessment of functioning (GAF) score 
of 70, a score indicative of only mild impairment.

The claims file contains reports of other VA medical records 
and private medical records and these do not show the 
presence of any of the factors listed in 38 C.F.R. 
§ 3.352(a).  The medical evidence does not show the veteran 
to be blind.  Further, he is not bedridden.  In fact, he has 
been described by examiners as able to attend to his basic 
daily needs, to include feeding and dressing himself.  Also, 
he is not shown to use any prosthetic or orthopedic devices.  
There is no showing that he has any difficulty protecting 
himself from the hazards of his environment.  Accordingly, 
the Board finds that the criteria for entitlement to special 
monthly pension by reason of being in need of aid and 
attendance are not met.  The preponderance of the evidence is 
against the claim and the claim is denied.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352.

Housebound.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter) the veteran:  (1) Has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his life time.  
38 C.F.R. § 3.351(d).

The criteria for a housebound rating requires that the 
veteran have a disability ratable as 100 percent disabling 
pursuant to the VA's Schedule for Rating Disabilities.  
38 C.F.R. § 3.351(d).  The veteran's main disability is his 
dysthymic disorder, rated as 50 percent disabling.  However, 
the recent examination resulted in a GAF score of 70, a score 
indicative of only mild impairment.  At the time of the 
mental status examination, the findings were essentially 
unremarkable, except for notation of a depressed mood.  No 
appreciable impairment was demonstrated because of any other 
disability.  It has not been contended, nor is there 
evidence, that any of the veteran's disabilities are 
100 percent disabling.  

As the veteran does not have a disability ratable as 
100 percent disabling, he does not qualify for special 
monthly pension by reason of being housebound.  At the time 
of the June 2002 examination, the veteran was described as 
able to get out of the house to the examination and he 
indicated that he was able to get out to go to the store and 
the like.  Accordingly, the Board finds that the evidence 
does not show that the veteran is substantially confined to 
his dwelling and its immediate premises and he is able to 
leave the dwelling and immediate premises when weather 
conditions are favorable or when the need arises.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence is 
against the claim and that claim is denied.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352.





ORDER

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



